Case 8:19-cr-00517-GJH Document 72-1 Filed 08/21/20 Page 1 of 2

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

On June 8, 2019, at approximately 12:15 a.m., the Defendant, HENRY LEE KENNER,
Il (“KENNER”), dressed in black, drove from Virginia to the home of the Victim in Prince
Frederick, Maryland. KENNER went to the Victim’s residence and asked to speak with the
Victim. An argument ensued and KENNER struck the Victim with his fist and cut her hand with
a knife, resulting in serious bodily injury. KENNER forcibly, and without consent, removed the
Victim from the home. KENNER, while continuing to assault her, took the Victim to his car and
sat her in the passenger seat. A witness who observed portions of these events stated that she heard
KENNER threaten that he would kill the Victim if she opened the door when KENNER was
walking around the car to the driver’s seat.

KENNER then drove the vehicle from Calvert County though Charles and Prince George’s
Counties, Maryland, and into Virginia. While in route, KENNER yelled at the Victim and
assaulted her. At one point, while still in Maryland, an officer from the Maryland State Police
called KENNER on his cellular phone and asked that he return with the Victim to the Victim’s
residence. KENNER indicated that he would do so, but he did not. Instead, KENNER continued
across the state line, into Virginia. KENNER then pulled over and disposed of the knife, before
eventually dropping off the Victim at a hospital where she was treated for her injuries. KENNER
ultimately turned himself in to the Maryland State Police.

In October of 2019, KENNER was charged in the District of Maryland with Kidnapping,
in violation of 18 U.S.C. § 1201(a)(1). During December of 2019, KENNER was in federal
custody in Washington, D.C. awaiting trial on the Maryland Kidnapping charge. During this time,
KENNER attempted to persuade an individual, by the offering of money, to arrange for the killing
of the Victim in this case so that the Victim would be unable to testify against KENNER. In
furtherance of this plan, KENNER provided the Victim’s personal identifying information to the
individual, with the expectation that it would be used to locate and kill the victim. The other
individual did not execute the plan and no money changed hands.

Rev. August 2018
10
Case 8:19-cr-00517-GJH Document 72-1 Filed 08/21/20 Page 2 of 2

SO STIPULATED:

/s/
jichael Morgan, Jr.
stant Unjted States Attorney

   

 

 

Elizabeth Oyer, Esq. /2 forlen Hue
Counsel for Defendant

Rev. August 2018
11
